

115 HR 2786 RS: To amend the Federal Power Act with respect to the criteria and process to qualify as a qualifying conduit hydropower facility.
U.S. House of Representatives
2017-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 511115th CONGRESS2d SessionH. R. 2786[Report No. 115–297]IN THE SENATE OF THE UNITED STATESJuly 19, 2017Received; read twice and referred to the Committee on Energy and Natural ResourcesJuly 11, 2018Reported by Ms. Murkowski, with an amendmentOmit the part struck through and insert the part printed in italicAN ACTTo amend the Federal Power Act with respect to the criteria and process to qualify as a qualifying
			 conduit hydropower facility.
	
 1.Qualifying conduit hydropower facilitiesSection 30(a) of the Federal Power Act (16 U.S.C. 823a(a)) is amended— (1)in paragraph (2)(C), by striking 45 days and inserting 30 days; and
 (2)in paragraph (3)(C)— (A)in clause (i), by adding and after the semicolon;
 (B)by striking clause (ii); and (C)by redesignating clause (iii) as clause (ii).
 (2)in paragraph (3)(C)(ii), by striking 5 and inserting 40.July 11, 2018Reported with an amendment